10/19/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0233


                                      DA 22-0233
                                   _________________

IN RE THE MARRIAGE OF:

ESTATE OF PAMELA PASTEUR HATCH,

             Co-Petitioner and Appellee,
                                                                   ORDER
      and

JEFFERY D. HATCH,

             Co-Petitioner and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Jeffrey D. Hatch, to all counsel of
record, and to the Honorable Dan Wilson, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  October 19 2022